          Case 1:17-vv-01292-UNJ Document 46 Filed 07/18/19 Page 1 of 4




    In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                    Filed: June 13, 2019

* * * * * * * * * * * * *  *
PATRICIA FEIGHT,           *                              No. 17-1292V
                           *                              Special Master Horner
         Petitioner,       *
                           *
v.                         *
                           *
SECRETARY OF HEALTH        *                              Attorneys’ Fees and Costs
AND HUMAN SERVICES,        *
                           *
         Respondent.       *
* * * * * * * * * * * * * *
Diana L. Stadelnikas, Maglio Christopher and Toale, PA, Sarasota, FL, for Petitioner.
Ryan D. Pyles, United States Department of Justice, Washington, D.C., for Respondent.

                      DECISION ON ATTORNEYS’ FEES AND COSTS1

        On September 20, 2017, Patricia Feight (“petitioner”) filed a petition for compensation
pursuant to the National Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-10 to 34
(2012). The petition alleged that a pneumococcal (Prevnar 13) vaccination she received on June
13, 2016 caused her to suffer transverse myelitis (“TM”). Pet. at ¶¶ 1, 3. On January 24, 2019, the
petitioner filed a motion for a decision dismissing her petition and on the same day, the assigned
special master issued her Decision dismissing the petition for insufficient proof. Decision, ECF
No. 30.3

        On March 13, 2019, petitioner filed an application for attorneys’ fees and costs. ECF No.
1
 I intend to post this Ruling on the United States Court of Federal Claims’ website. This means the ruling
will be available to anyone with access to the Internet. In accordance with Vaccine Rule 18(b), petitioner
has 14 days to identify and move to redact medical or other information, the disclosure of which would
constitute an unwarranted invasion of privacy. If, upon review, I agree that the identified material fits
within this definition, I will redact such material from public access. Because this unpublished ruling
contains a reasoned explanation for the action in this case, I am required to post it on the United States
Court of Federal Claims’ website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501
note (2012) (Federal Management and Promotion of Electronic Government Services).
2
 National Childhood Vaccine Injury Act of 1986, Pub L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
3
  Following Special Master Millman’s retirement this case was reassigned to me on June 12, 2019 for
resolution of attorneys’ fees and costs.
          Case 1:17-vv-01292-UNJ Document 46 Filed 07/18/19 Page 2 of 4



38 (“Fees App.”). Petitioner requests total attorneys’ fees and costs in the amount of $24,946.84
(representing $23,766.90 in fees and $1,179.94 in costs). Fees App. at 1. Pursuant to General Order
No. 9, Petitioner warrants that she has not incurred any costs related to the prosecution of her
petition. Id. at 2. Respondent responded to the motion on March 26, 2019, indicating that he “is
satisfied the statutory requirements for an award of attorneys’ fees and costs are met in this case”
and requesting that the special master “exercise her discretion and determine a reasonable award
for attorneys’ fees and costs.” Resp. at 2–3 (ECF No. 39). Petitioner filed a reply on March 27,
2019 reiterating her belief that the requested amount of fees and costs is reasonable. Reply at 4-5,
ECF No.40.

       This matter is now ripe for consideration.

I.     Reasonable Attorneys’ Fees and Costs

        Section 15(e) (1) of the Vaccine Act allows for the Special Master to award “reasonable
attorneys' fees, and other costs.” § 300aa–15(e)(1)(A)–(B). Petitioners are entitled to an award of
reasonable attorneys' fees and costs if they are entitled to compensation under the Vaccine Act, or,
even if they are unsuccessful, they are eligible so long as the Special Master finds that the petition
was filed in good faith and with a reasonable basis. Avera v. Sec'y of Health & Human Servs., 515
F.3d 1343, 1352 (Fed. Cir. 2008). Here, I do not doubt that the petition was filed in good faith, and
although the petition was eventually dismissed, I find that there was reasonable basis to file the
petition. Respondent has also not challenged the reasonable basis of the petition. Accordingly, a
final award of fees is appropriate.

        It is “well within the special master’s discretion” to determine the reasonableness of fees.
Saxton v. Sec’y of Health & Human Servs., 3 F.3d 1517, 1521–22 (Fed. Cir. 1993); see also Hines
v. Sec’y of Health & Human Servs., 22 Cl. Ct. 750, 753 (1991). (“[T]he reviewing court must grant
the special master wide latitude in determining the reasonableness of both attorneys’ fees and
costs.”). Applications for attorneys’ fees must include contemporaneous and specific billing
records that indicate the work performed and the number of hours spent on said work. See Savin
v. Sec’y of Health & Human Servs., 85 Fed. Cl. 313, 316–18 (2008). Such applications, however,
should not include hours that are “‘excessive, redundant, or otherwise unnecessary.’” Saxton, 3
F.3d at 1521 (quoting Hensley v. Eckerhart, 461 U.S. 424, 434 (1983)).

        Reasonable hourly rates are determined by looking at the “prevailing market rate” in the
relevant community. See Blum, 465 U.S. at 895. The “prevailing market rate” is akin to the rate
“in the community for similar services by lawyers of reasonably comparable skill, experience and
reputation.” Id. at 895, n.11. Petitioners bear the burden of providing adequate evidence to prove
that the requested hourly rate is reasonable. Id.

       a. Hourly Rates

        The decision in McCulloch provides a framework for consideration of appropriate ranges
for attorneys’ fees based upon the experience of the practicing attorney. McCulloch v. Sec’y of
Health & Human Servs., No. 09-293V, 2015 WL 5634323, at *19 (Fed. Cl. Spec. Mstr. Sept. 1,
2015), motion for recons. denied, 2015 WL 6181910 (Fed. Cl. Spec. Mstr. Sept. 21, 2015). The


                                                  2
          Case 1:17-vv-01292-UNJ Document 46 Filed 07/18/19 Page 3 of 4



Court has since updated the McCulloch rates, and the Attorneys’ Forum Hourly Rate Fee
Schedules for 2015–2016, 2017, 2018, and 2019 can be accessed online.4

       Petitioner requests the following rates of compensation for the work of her attorneys: for
Ms. Diana Stadelnikas, $396.00 per hour for work performed in 2018 and $415.00 per hour for
work performed in 2019; for Ms. Anne Toale, $378.00 per hour for work performed in 2017 and
$402.00 per hour for work performed in 2018; and for Mr. Altom Maglio $381.00 per hour for
work performed in 2018. Fees App. Ex. 1 at 19. Petitioner also requests rates ranging from $145.00
to $154.00 per hour for work performed by paralegals and law clerks, depending on the individual
and the year. Id.

       The rates requested are consistent with what Maglio Christopher and Toale, PA attorneys
and paralegals have been awarded for their work in the Vaccine Program. See Smith v. Sec’y of
Health & Human Servs., No. 15-33V, 2019 WL 2246728, at *2 (Fed. Cl. Spec. Mstr. May 13,
2019). Accordingly, no adjustment to the requested rates is necessary.

       b. Hours Expended

         Attorneys’ fees are awarded for the “number of hours reasonably expended on the
litigation.” Avera, 515 F.3d at 1348. Counsel should not include in their fee requests hours that are
“excessive, redundant, or otherwise unnecessary.” Saxton, 3 F.3d at 1521.

        Upon review, I find the overall hours billed (97.3) to be reasonable. Counsel has provided
sufficiently detailed descriptions for the tasks performed, and upon review I do not find any of the
billing entries to be unreasonable. Respondent has also not indicated that he finds any of the billing
entries to be unreasonable. Accordingly, petitioner is entitled to final attorneys’ fees in the amount
of $23,766.90.

       c. Attorneys’ Costs

        Like attorneys’ fees, a request for reimbursement of attorneys’ costs must be reasonable.
Perreira v. Sec’y of Health & Human Servs., 27 Fed. Cl. 29, 34 (Fed. Cl. 1992). Petitioner requests
a total of $1,179.94 in attorneys’ costs. This amount comprises the cost of obtaining medical
records, postage, and the Court’s filing fee. Fees App. Ex. 2 at 1. All the costs appear reasonable
in my experience and petitioner has provided adequate documentation for them. Petitioner is thus
entitled to the full amount of costs sought.

4
 The 2015–2016 Fee Schedule can be accessed at:
http://www.cofc.uscourts.gov/sites/default/files/Attorneys-Forum-Rate-Fee-Schedule2015-2016.pdf. The
2017 Fee Schedule can be accessed at: http://www.cofc.uscourts.gov/sites/default/files/Attorneys-Forum-
Rate-Fee-Schedule-2017.pdf. The 2018 Fee Schedule can be accessed at:
http://www.cofc.uscourts.gov/sites/default/files/Attorneys%27%20Forum%20Rate%20Fee%20Schedule
%202018.pdf. The 2019 Fee Schedule can be accessed at:
http://www.cofc.uscourts.gov/sites/default/files/Attorneys%27%20Forum%20Rate%20Fee%20Schedule
%202019.pdf. The hourly rates contained within the schedules are updated from the decision in
McCulloch, 2015 WL 5634323.


                                                   3
           Case 1:17-vv-01292-UNJ Document 46 Filed 07/18/19 Page 4 of 4




II.      Conclusion

       Based on all the above, I find that petitioner is entitled to the following award of reasonable
attorneys’ fees and costs:

    Attorneys’ Fees Requested                                             $23,766.90
    (Reduction to Fees)                                                        -
    Total Attorneys’ Fees Awarded                                         $23,766.90

    Attorneys’ Costs Requested                                             $1,179.94
    (Reduction of Costs)                                                       -
    Total Attorneys’ Costs Awarded                                         $1,179.94

    Total Attorneys’ Fees and Costs                                       $24,946.84

        In accordance with the Vaccine Act, 42 U.S.C. § 300aa-15(e) (2012), I have reviewed the
billing records and costs in this case and finds that petitioner’s request for fees and costs is
reasonable. Accordingly, I award the following:

      1) A lump sum in the amount of $24,946.84, representing reimbursement for petitioner’s
         attorneys’ fees and costs, in the form of a check payable to petitioner and her attorney,
         Ms. Diana Stadelnikas.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of the
Court shall enter judgment in accordance herewith.5

         IT IS SO ORDERED.


                                                 s/Daniel T. Horner
                                                 Daniel T. Horner
                                                 Special Master




5
  Entry of judgment can be expedited by each party’s filing of a notice renouncing the right to seek
review. Vaccine Rule 11(a).

                                                     4
